Case: 21-10548      Document: 00516239925         Page: 1     Date Filed: 03/15/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        March 15, 2022
                                  No. 21-10548
                                                                         Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Michael Wright,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 3:15-CR-191-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Michael Wright was convicted by a jury of interference with
   commerce by robbery, in violation of 18 U.S.C. §§ 1951(a) & 2; of using,
   carrying, and brandishing a firearm during and in relation to a crime of
   violence, in violation of 18 U.S.C. §§ 924(c)(1)(A)(ii), (C)(i) & 2; of using or


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10548      Document: 00516239925           Page: 2    Date Filed: 03/15/2022




                                     No. 21-10548


   carrying a firearm during and in relation to a crime of violence, in violation of
   18 U.S.C. §§ 924(c)(1)(A)(i), (C)(i) & 2; and of possessing a firearm after a
   felony conviction, in violation of 18 U.S.C. §§ 922(g)(1) & 924(a)(2). The
   district court sentenced Wright to a total aggregate sentence of 438 months.
          Three years after the jury’s guilty verdict, Wright moved for a new
   trial, allegedly based on newly discovered evidence. See Fed. R. Crim. P.
   33(b)(1). The district court denied the motion without a hearing.
          Wright argues on appeal that the court erred in denying his motion
   without an evidentiary hearing. “The decision to conduct an evidentiary
   hearing on a motion for a new trial is within the sound discretion of the
   district court and we will reverse only where the ruling was so clearly
   erroneous as to constitute an abuse of discretion.” United States v. Bishop,
   629 F.3d 462, 470 (5th Cir. 2010).
          The district court did not abuse its discretion in denying Wright’s
   motion for a new trial without a hearing. As the Government argues,
   Wright’s motion was based on the conclusory allegation that the
   Government had coerced Wright’s co-defendant, Kameron Robinson, into
   invoking the Fifth Amendment to avoid testifying, but Wright did not allege
   any facts in support of that allegation. The videotaped interview of Robinson,
   which Wright attached to his motion for a new trial, likewise fails to support
   Wright’s claim of Government coercion.
          Further, Wright did not put forth any newly discovered evidence.
   Robinson’s letters exculpating Wright in the Ennis, Texas robbery were well
   known to Wright and were thoroughly discussed at trial and were central to
   his direct appeal. See United States v. Wright, 845 F. App’x 334, 336-38 (5th
   Cir. 2021).    And, as the Government asserts, “Robinson’s undetailed
   statement that Wright was not the other robber [in Ennis] does not weaken
   the overwhelming evidence proving Wright’s guilt.” Finally, the district




                                          2
Case: 21-10548     Document: 00516239925          Page: 3   Date Filed: 03/15/2022




                                   No. 21-10548


   judge who considered Wright’s motion for a new trial also presided over
   Wright’s jury trial and was well-suited to evaluate how Robinson’s
   videotaped statement fit within the overwhelming evidence presented at
   trial. See United States v. MMR Corp., 954 F.2d 1040, 1046 (5th Cir. 1992).
         The judgment of the district court is AFFIRMED.




                                        3